Citation Nr: 1625739	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  12-07 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel

INTRODUCTION

The Veteran has active duty service from June 1993 to August 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2008 and February 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2015 the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of the hearing was prepared and added to the record.  


FINDINGS OF FACT

1.  The most probative evidence is against a finding that the Veteran suffers from a psychiatric disorder that is related to active duty service.

2.  The most probative evidence is against a finding that the Veteran's tinnitus arose in or is related to active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).  

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letters in December 2007 and October 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service     medical records.  VA examinations have been conducted and opinions obtained.    In addition, the Veteran was afforded a Board hearing in May 2015 and a copy      of the transcript is of record.  The Veteran has not alleged any deficiency in the hearing.

Additionally, in August 2015, December 2015, and January 2016, the RO requested personnel records from Defense Personnel Records Retrieval System (DPRIS).  In February 2016 there was a response that no images had been found.  The Veteran was so notified in February 2016.  In March 2016 the Veteran reported that his service personnel records could still be on the ship where he was stationed and suggested that VA contact that ship.  There is no indication that service personnel records that may have been on the ship would not be retrievable through DPRIS, especially given the fact that it has been 20 years since the Veteran was discharged from service and that for veterans discharged after January 1, 1995, personnel records are stored electronically in the Navy's Electronic Military Personnel Records System.  See Veterans Benefits Administration Manual 21-1.III.iii.2.B.6.a.  Further attempts to obtain the service personnel records would be futile.  In any event, personnel records were requested in the prior remand to attempt to confirm the Veteran's in-service occupation for purposes of addressing noise exposure for his tinnitus claim.  As the Board is conceding noise exposure in the decision below, the absence of such records is not prejudicial.    


The Board further notes that actions requested in the prior remand have been undertaken.  In addition to the attempts to obtain service personnel records addressed above, Social Security Administration (SSA) records were obtained,    VA medical records were obtained, and a subsequent VA medical opinion was obtained on the Veteran's psychiatric disability.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished.  , and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Service connection may be established for a disability resulting from disease or   injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes        that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a  period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system such as tinnitus, or a psychosis, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically  on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Psychiatric Disorder

The Veteran essentially contends that he developed symptoms of depression during his active service, resulting in his current psychiatric disability.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with depressive disorder, not otherwise specified.  There is also evidence that the Veteran had been diagnosed with psychotic disorder, anxiety disorder, and a personality disorder.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

The record shows that the Veteran reported having symptoms of depression and difficulty adjusting to Navy life.  He was diagnosed with adjustment disorder with depressed mood and a personality disorder in August 1995.  Soon afterwards, he had a psychiatric evaluation and was again diagnosed with a personality disorder and was recommended for administrative discharge from service.  

The first mental health treatment the Veteran received after service was in 2007 when he sought treatment through VA. He has had ongoing treatment since then, mainly limited to medication management.  The Veteran testified at the hearing that he did not receive mental health treatment prior to 2007 because treatment was not available at the VA facility in New Orleans. 

In October 2011 the Veteran underwent VA examination in connection with his mental health disability, and at the time he was diagnosed with a psychotic disorder, and a personality disorder.  The Veteran reported having a heightened sense of awareness about things due to his experiences in the military, and he reported feeling tense when he left the home.  The Veteran's mental status examination was normal, and while he had a restricted affect his mood was fair and his thoughts were logical.  The VA examiner opined that the Veteran's primary diagnosis was personality disorder since the paranoia and mood-related symptoms appeared to occur within    the context of his personality disorder.    

In February 2016, the Veteran again underwent VA examination, and he was diagnosed with an "Other Specified Personality Disorder with Cluster A Traits."   At that time the Veteran asserted that he isolated himself from others because 
he felt as though he could not relate to them.  The VA examiner conducted an interview describing various PTSD criteria, and the VA examiner referenced all    of the Veteran's prior mental health diagnoses.  The VA examiner opined that a diagnosis of PTSD was not warranted as there was no particular event described in the records or by the Veteran on examination that could support a PTSD diagnosis.  Moreover, the examiner opined the other diagnoses were less likely than not related to service.  The VA examiner noted that the Veteran's symptoms of paranoia and worry were symptoms of his personality disorder and did not constitute a separate diagnosis.   He explained:

[T]he Veteran's historical symptoms of paranoia and worry are a symptoms of his personality disorder and do not constitute separate independent diagnoses.  A personality disorder is, by definition, a chronic pattern of thoughts, behaviors, impulsivity, and interpersonal relationships across a wide range of contexts.  In the case of the Veteran, there is evidence that his personality style and character traits explain his perceptions of others, their motivations, and how  he has been treated.  I did not find evidence that these would be explained better by independent psychotic or anxiety diagnoses.  This is further supported by the fact that the Veteran's personality traits continue irrespective of his being in a good mood or denying psychotic symptoms. 
      
The Board notes that the Veteran has received ongoing medication management   for a mental health disability, but the sum of the evidence, including the two        VA examinations, both indicate that the Veteran's primary diagnosis is that of a personality disorder.  These opinions were based on review of the claims file and examination of the Veteran, and included significant rationale to support the opinions.  Thus, they are afforded great probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from sound reasoning).  

Although the Veteran was discharged from service due to a personality disorder, personality disorders are not diseases or injuries for VA compensation purposes-i.e., they are not a condition that may be service connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 ("personality disorders are not diseases or injuries for compensation purposes"). (2015); see also O'Bryan v. McDonald, 771 F.3d 1376, 1380-81   (personality disorder is an exclusion in § 3.303(c) and are excluded as noncompensable).  In addition, "disability resulting from a mental disorder that is superimposed upon ... a personality disorder may be service-connected."  38 C.F.R. § 4.127 (2015).  As shown by the discussion above, however, there is no evidence of a superimposed disability; rather, both examiners noted the Veteran's psychiatric symptomatology arises from the personality disorder.  

While the Veteran believes that he has a psychiatric disability that is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a psychiatric disorder are matters not capable of lay observation, and require medical expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his claimed disability is also a matter that requires medical expertise to determine.  See Clyburn v. West,    12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the diagnosis and etiology of his current mental health symptoms is      not competent medical evidence.  The Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions.

For all the reasons described above, the Board finds that the weight of the evidence is against a finding that the Veteran suffers from an acquired psychiatric disorder that is related to service.  Moreover, his diagnosed personality disorder is not a disability for which service connection can be established under the law.  Accordingly, the claim for service connection must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
Tinnitus

The Veteran essentially contends that he developed ringing in the ears as a result of noise exposure incurred during his active service, resulting in his current tinnitus symptoms.

As an initial matter, the Board notes that the Veteran has been diagnosed during   the course of the appeal with tinnitus, specifically during his January 2010 VA examination.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

The Veteran's service treatment records show no complaints of, or treatment for, tinnitus at any time, despite undergoing several audiograms for noise exposure during service.  Moreover, the Veteran denied ear problems and hearing loss on the August 1995 report of medical history.  Nor is there probative evidence showing tinnitus within one year after the Veteran's separation from active duty service.  The Board notes that the Veteran did not complain about difficulty with ringing in his ears until initiating his claim in September 2009.  

The Veteran was afforded a VA audiological examination in January 2010, at which time the Veteran reported humming in his ears with allergies and ringing in the right ear that lasted a few seconds daily.  The Veteran did not report a specific event relating to the onset of tinnitus.  The examiner also noted the Veteran's reported   in-service noise exposure from using firearms and working near helicopters and ship engines, and his post-service noise exposure as a painter doing construction.  After reviewing the record and examining the Veteran, the examiner opined that it was less likely than not that the Veteran's current tinnitus was related to his service.  In support of the opinion, the examiner noted that the Veteran did not complain of tinnitus in, or shortly after service.  Notably, the examiner found the Veteran's reports that tinnitus was aggravated by allergies and that the symptoms did not become constant until many years after the Veteran's separation from service to be significant.  Indeed, the examiner opined that the Veteran's tinnitus was less likely as not due to noise exposure during military service and that it was not related to hearing loss.

The Board finds the VA examiner's opinion that the Veteran's tinnitus is not related to his service, to include his reported noise exposure therein, to be highly probative.  The examiner's opinion was based on a thorough review of the claims file and audiometric testing.  See Nieves-Rodriguez, 22 Vet. App. at 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical opinion to the contrary.

While the Veteran has asserted that he suffered from tinnitus in service, the     Board finds such assertion is not persuasive when considered with his denial of    ear problems on the August 1995 report of medical history and no mention of tinnitus during in-service hearing testing due to noise exposure.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

While the Veteran believes that his current tinnitus is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Tinnitus can have many causes such as acoustic trauma, medications, infections, and diseases, and medical expertise is needed to determine the etiology of the disorder.  Accordingly, the Veteran's opinion as to the etiology of his current tinnitus is not competent medical evidence.  The Board finds the medical opinion rendered by the VA examiner to be significantly more probative than the Veteran's lay assertions.

Here, there most probative evidence of record indicates the Veteran's current tinnitus is not related to his military service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for tinnitus, and the claim is denied.  

In reaching the above conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a psychiatric disorder is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


